                       Case 2:21-mj-08023-TJJ Document 2-1 Filed 02/12/21 Page 1 of 1

                         CLERK'S COURTROOM MINUTE SHEET - CRIMINAL - MAGISTRATE JUDGE

UNITED STATES OF AMERICA
                                                                                                      Charging Dist Case No. 1:21-mj-218
v.                                                                                                                       Case No: 21-8023-TJJ
                                                                                                                             AUSA: Scott Rask
William Chrestman                                                                                  Defendant: Che Ramsey and Kirk Redmond
 JUDGE:                            James P. O’Hara                       DATE: 2/12/2021

 DEPUTY CLERK:                     Sarah Spegal                          COURT REPORTER: KELLI STEWART

 INTERPRETER:                                                            PRETRIAL/PROBATION: AMANDA
                                                                         HUDSON

Length of Hearing: 1 hour                                                                                     Location:   Kansas City, Kansas
Hearing Concluded:        (x) Yes (   ) No

                                                               PROCEEDINGS
(X )      Initial appearance                 (   )      Initial Revocation Hearing         (   )      Bond Hearing
( )       Identity Hearing                   (   )      Held      ( )     Waived           (   )      Bond Revocation Hearing
( )       Preliminary Hearing                (   )      Held      ( )     Waived           (   )      Arraignment
( )       Detention Hearing                  (   )      Held      ( )     Waived
( )       Scheduling Conference              (   )      Held      ( )     Waived

( )       Interpreter                       ( )     Sworn                            ( )     Previously sworn
(X )      Charges and penalties explained to defendant
(X )      Defendant placed under oath
(X )      Counsel appointed-FPD                     ( )    At defendant’s expense
(X )      Constitutional rights explained           ( )    Felony           ( )        Misdemeanor
( )       Defendant declined to waive indictment ( )       Will be presented by next Grand Jury
( )       Signed Waiver of Indictment
( )       Advised of rights under Rule 20
( )       Signed Consent to Transfer (Rule 20)
( )       Petition to Enter Plea Filed                     ( )      Plea Agreement Attached
( )       Transferred to:
( )       ARRAIGNMENT AND PLEA:                                                              ( )     No. of Counts:
          ( )      Waived Reading of        ( )     Complaint       ( )     Information      ( )     Read to Defendant
          ( )      Previous Plea            ( )     Guilty          ( )     Not Guilty       Counts:
          ( )      Guilty                                                                    Counts:
          ( )      Not Guilty                                                                Counts:

( )       Bail denied                        (   )      Bail fixed at                             ( )         Bail remain at
( )       $                                  (   )      Unsecured                                 ( )         Secured
( )       Remain on release                  (   )      Executed                                  ( )         Continued in effect
( )       Deft. remanded to custody          (   )      Pending compliance with conditions of release
(X )      Temporary Detention Ordered


Deft's next appearance: Detention hearing set February 17, 2021 at 1:30 PM with Judge O’Hara.           Courtroom to be determined.

Miscellaneous: All parties appear via zoom.          Defendant consents to zoom hearing.
Defense counsel is appointed orally.
